Case 3:20-cv-05546-RS Document 65 Filed 10/05/20 Page 1 of 2

FILED
OCT 06 2020 4

UNITED STATES DISTRICT COURT ay SOONG
NORTHERN DISTRICT OF CALIFORNIA cues ogtaet COURT
NORTHERN DISTRICT OF CALIFORNIA

CAMERON L. ATKINSON,

Plaintiff, ; Case No. 20-cv-05546-RS
Vv. ;
FACEBOOK, INC.,
MARK ZUCKERBERG, ;

Defendants. : October 1, 2020

PLAINTIFF’S COUNSEL’S CONSENT TO SUBSTITUTION
The undersigned counsel of record for the Plaintiff, Cameron L. Atkinson, hereby
consents to his substitution to allow him to proceed pro se in this action. Because the
undersigned does not have e-file access himself, he mails or electronically mails the

foregoing consent to the Court and respectfully requests that the Clerk file it for him.

By: /s/ NORMAN A. PATTIS /s/
NORMAN A. PATTIS
PATTIS & SMITH, LLC
383 Orange Street
New Haven, CT 06511
203.393.3017
203.393.9745

npattis@pattislaw.com
Case 3:20-cv-05546-RS Document 65 Filed 10/05/20 Page 2 of 2

CERTIFICATE OF SERVICE

| hereby certify that on October 1, 2020, | filed a copy of the foregoing by mailing or
electronically it to the Court Clerk with a request to file it electronically, and | served a copy of the
foregoing by mail on anyone unable to accept electronic filing. The Court’s electronic filing system
will send notice of this filing by e-mail to all parties. Parties may access this filing through the

Court’s CM/ECF System.

/s/ NORMAN A. PATTIS /s/
NORMAN A. PATTIS
